Exhibit 10.4

EXECUTION VERSION

INTELLECTUAL PROPERTY MATTERS AGREEMENT

BY AND BETWEEN

VARIAN MEDICAL SYSTEMS, INC.

AND

VAREX IMAGING CORPORATION

DATED AS OF JANUARY 27, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.01

   Definitions      1    ARTICLE II GRANT OF LICENSE      6   

Section 2.01

   Grant of License      6   

Section 2.02

   Sublicensing      7   

Section 2.03

   Deliveries; Escrow      8   

Section 2.04

   Destruction      9   

Section 2.05

   Improvements      10   

Section 2.06

   Retained Rights      10    ARTICLE III COVENANTS      11   

Section 3.01

   No Challenge to Title      11   

Section 3.02

   No Conflicting Grants      11   

Section 3.03

   Confidentiality      11   

ARTICLE IV PROSECUTION, MAINTENANCE, ENFORCEMENT AND DEFENSE

     12   

Section 4.01

   Prosecution and Maintenance      12   

Section 4.02

   Enforcement and Defense      12   

Section 4.03

   Third Party Actions      13   

ARTICLE V BANKRUPTCY

     13   

ARTICLE VI TERMINATION

     13   

Section 6.01

   Termination for Material Breach      13   

Section 6.02

   Termination Upon Bankruptcy      14   

Section 6.03

   Termination by Licensee      14   

Section 6.04

   Effect of Termination; Survival      14   

ARTICLE VII GROUP MEMBERS

     14   



--------------------------------------------------------------------------------

ARTICLE VIII DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY    15

Section 8.01

   Disclaimer of Representations and Warranties    15

Section 8.02

   Exclusion of Certain Damages    15 ARTICLE IX INDEMNIFICATION    15

Section 9.01

   Indemnification    15

Section 9.02

   Indemnification Procedures    16 ARTICLE X MISCELLANEOUS    16

Section 10.01

   Further Assurances    16

Section 10.02

   Counterparts; Entire Agreement; Corporate Power    16

Section 10.03

   Governing Law    17

Section 10.04

   Assignability    17

Section 10.05

   Third-Party Beneficiaries    17

Section 10.06

   Notices    18

Section 10.07

   Severability    19

Section 10.08

   Force Majeure    19

Section 10.09

   No Set-Off    19

Section 10.10

   Expenses    19

Section 10.11

   Headings    19

Section 10.12

   Waivers of Default    19

Section 10.13

   Dispute Resolution    20

Section 10.14

   Specific Performance    20

Section 10.15

   Amendments    20

Section 10.16

   Interpretation    20

Section 10.17

   Mutual Drafting    21

Schedule A: Varex Licensed Software

  

 

-ii-



--------------------------------------------------------------------------------

Schedule B: Varian Licensed Accelerator Technology

Schedule C: Exemplary Excluded Accelerator Technology

Schedule D: Varian Licensed Software

Schedule E: Varex Deliverable Items

Schedule F: Varian Deliverable Items

Schedule G: Source Code Escrow Agreement Terms

Schedule H: Attila EULA

 

 

-iii-



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY MATTERS AGREEMENT

This INTELLECTUAL PROPERTY MATTERS AGREEMENT, dated as of January 27, 2017 (this
“Agreement”), is by and between Varian Medical Systems, Inc., a Delaware
corporation (“Varian”), and Varex Imaging Corporation, a Delaware corporation
(“Varex”).

R E C I T A L S:

WHEREAS, the board of directors of Varian (the “Varian Board”) has determined
that it is in the best interests of Varian and its stockholders to create a new
publicly traded company that shall operate the Varex Business;

WHEREAS, in furtherance of the foregoing, the Varian Board has determined that
it is appropriate and desirable to separate the Varex Business from the Varian
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Varian Shares on the Record Date of all the
outstanding Varex Shares owned by Varian (the “Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Varian and
Varex have entered into a Separation and Distribution Agreement, dated as of the
date hereof (the “Separation and Distribution Agreement”); and

WHEREAS, the Varex Group desires to receive (and the Varian Group is willing to
grant to the Varex Group) certain licenses and rights under the Varian Licensed
IP, and the Varian Group desires to receive (and the Varex Group is willing to
grant to the Varian Group) certain licenses and rights under the Varex Licensed
IP, in each case on the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I DEFINITIONS

Section 1.01 Definitions . For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Accelerator Technology” has the meaning set forth in the Separation and
Distribution Agreement.

(b) “Action” has the meaning set forth in the Separation and Distribution
Agreement.

(c) “Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.



--------------------------------------------------------------------------------

(d) “Agreement” has the meaning set forth in the Preamble.

(e) “Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

(f) “Applicable Terms” has the meaning set forth in Section 2.02.

(g) “Assets” has the meaning set forth in the Separation and Distribution
Agreement.

(h) “Attila EULA” shall mean the Attila Product Line End User License and
Maintenance Agreement in the form attached hereto as Schedule H.

(i) “Attila Program” shall mean the full Attila product suite owned by Varian
immediately prior to the Separation and Distribution.

(j) “Control” shall mean, with respect to any Patent, any item of Software or
Technology or any other intellectual property right, possession of the right,
whether by ownership, license or otherwise (other than by operation of the
licenses and sublicenses granted under this Agreement), to grant a license or
sublicense under such Patent, item of Software or Technology or other
intellectual property right as provided for herein without violating the terms
of, or triggering any payment obligations under, any agreement with any Third
Party.

(k) “Derivative Work” shall mean a work that is based upon one or more
preexisting works, and which is a derivative work, including any revision,
modification, translation, abridgment, condensation, expansion, collection,
compilation and any other form in which such preexisting works may be recast,
transformed or adapted, and that, if prepared without authorization by the owner
of a preexisting work, would constitute copyright infringement.

(l) “Dispute” has the meaning set forth in Section 10.13.

(m) “Disclosing Party” has the meaning set forth in Section 3.03(a).

(n) “Distribution” has the meaning set forth in the Recitals.

(o) “Distribution Date” shall mean the date of the consummation of the
Distribution, which shall be determined by the Varian Board in its sole and
absolute discretion.

(p) “Effective Time” has the meaning set forth in the Separation and
Distribution Agreement.

(q) “Excluded Accelerator Technology Materials” has the meaning set forth in
Section 2.04(a).

(r) “Exploit” shall mean to make, have made, import, use, sell or offer for
sale, including to research, develop, commercialize, register, manufacture, have
manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of.

 

-2-



--------------------------------------------------------------------------------

(s) “Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

(t) “Group” shall mean either the Varex Group or the Varian Group, as the
context requires.

(u) “Improvements” shall mean any improvements, additions, modifications,
developments, variations, refinements, enhancements, compilations, collective
works or Derivative Works.

(v) “IP Agreement Information” has the meaning set forth in Section 3.03(a).

(w) “Law” has the meaning set forth in the Separation and Distribution
Agreement.

(x) “Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

(y) “Licensed IP” shall mean the Varex Licensed IP or the Varian Licensed IP, as
the context may require.

(z) “Licensee” shall mean (i) with respect to the Varian Licensed IP, Varex, and
(ii) with respect to the Varex Licensed IP, Varian.

(aa) “Licensor” shall mean (i) with respect to the Varian Licensed IP, Varian,
and (ii) with respect to the Varex Licensed IP, Varex.

(bb) “Licensor Indemnitees” has the meaning set forth in Section 9.01.

(cc) “Limited Sublicense” has the meaning set forth in Section 2.02.

(dd) “Parent Assets” has the meaning set forth in the Separation and
Distribution Agreement.

(ee) “Parties” shall mean the parties to this Agreement.

(ff) “Patents” has the meaning set forth in the Separation and Distribution
Agreement.

(gg) “Person” has the meaning set forth in the Separation and Distribution
Agreement.

(hh) “Receiving Party” has the meaning set forth in Section 3.03(a).

(ii) “Record Date” has the meaning set forth in the Separation And Distribution
Agreement.

(jj) “Representatives” has the meaning set forth in the Separation and
Distribution Agreement.

 

-3-



--------------------------------------------------------------------------------

(kk) “Separation” has the meaning set forth in the Recitals.

(ll) “Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

(mm) “Software” has the meaning set forth in the Separation and Distribution
Agreement.

(nn) “Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

(oo) “Technology” has the meaning set forth in the Separation and Distribution
Agreement.

(pp) “Third Party” has the meaning set forth in the Separation and Distribution
Agreement.

(qq) “Trademarks” has the meaning set forth in the Separation and Distribution
Agreement.

(rr) “Varex” has the meaning set forth in the Preamble.

(ss) “Varex Assets” has the meaning set forth in the Separation and Distribution
Agreement.

(tt) “Varex Business” has the meaning set forth in the Separation and
Distribution Agreement.

(uu) “Varex Field” shall mean products and services used in the Varex Operating
Activities, but excluding the Varian Field.

(vv) “Varex Group” has the meaning set forth in the Separation and Distribution
Agreement.

(ww) “Varex Invention Disclosures” has the meaning set forth the Separation and
Distribution Agreement.

(xx) “Varex Licensed Invention Disclosures” shall mean any Varex Invention
Disclosure that is included in the Varex Licensed Technology.

(yy) “Varex Licensed IP” shall mean, collectively, (i) the Varex Licensed
Patents, (ii) the Varex Licensed Software and (iii) the Varex Licensed
Technology.

(zz) “Varex Licensed Patents” shall mean (i) any Patents Controlled by the Varex
Group as of the Effective Time (after giving effect to the Separation and
Distribution); (ii) any patent issuing on any patent application included in
clause (i) above; (iii) any patent claims issuing on any patent application that
claims priority from, and that cover exclusively subject matter that is entitled
to priority to, any patent or patent application included in clause (i) above
(including any divisional, continuation, continuation-in-part, reissue,
reexamination, or

 

-4-



--------------------------------------------------------------------------------

extension) with a priority date that is on or before the Distribution Date;
(iv) any foreign counterpart of any of the foregoing patents and patent
applications with a priority date that is on or before the Distribution Date;
and (v) any claim of any patent or patent application if the subject matter of
such claim is disclosed by one or more Varex Licensed Invention Disclosures
entered into the patent database maintained by Varian’s legal department on or
before the Distribution Date. For clarity, except as provided in clauses
(ii) through (v) above, Varex Licensed Patents shall not include any patents or
patent applications filed with any patent authority after the Effective Time.

(aaa) “Varex Licensed Software” shall mean only the specific items of Software
set forth on Schedule A, in each case in the form in which such items exist as
of the Effective Time.

(bbb) “Varex Licensed Technology” shall mean any Technology (other than
Trademarks) Controlled by the Varex Group as of the Effective Time (after giving
effect to the Separation and Distribution), in each case in the form in which
such Technology exists as of the Effective Time.

(ccc) “Varex Operating Activities” has the meaning set forth in the Separation
and Distribution Agreement.

(ddd) “Varex Shares” shall mean the shares of common stock, par value $0.01 per
share, of Varex.

(eee) “Varex Deliverable Items” has the meaning set forth in Section 2.03(a).

(fff) “Varian” has the meaning set forth in the Preamble.

(ggg) “Varian Board” has the meaning set forth in the Recitals.

(hhh) “Varian Business” shall mean the Parent Business (as such term is defined
in the Separation and Distribution Agreement).

(iii) “Varian Field” shall mean products and services used in oncology therapy,
radiation therapy and radiation medicine, including medical devices and software
for treating cancer with radiotherapy, radiosurgery, proton therapy and
brachytherapy and imaging technology and information technology related to
oncology therapy, radiation therapy and radiation medicine.

(jjj) “Varian Group” has the meaning set forth in the Separation and
Distribution Agreement.

(kkk) “Varian Invention Disclosures” shall mean the Parent Invention Disclosures
(as such term is defined in the Separation and Distribution Agreement).

(lll) “Varian Licensed Accelerator Technology” shall mean only the specific
items of Accelerator Technology set forth on Schedule B, in each case in the
form in which such items exist as of the Effective Time. For clarity, without
expanding the foregoing, Varian Licensed Accelerator Technology excludes the
Accelerator Technology set forth on Schedule C.

 

-5-



--------------------------------------------------------------------------------

(mmm) “Varian Licensed Invention Disclosures” shall mean any Varian Invention
Disclosure that is included in the Varian Licensed Technology.

(nnn) “Varian Licensed IP” shall mean, collectively, (i) the Varian Licensed
Patents, (ii) the Varian Licensed Software and (iii) the Varian Licensed
Technology.

(ooo) “Varian Licensed Patents” shall mean (i) any Patents Controlled by the
Varian Group as of the Effective Time (after giving effect to the Separation and
Distribution); (ii) any patent issuing on any patent application included in
clause (i) above; (iii) any patent claims issuing on any patent application that
claims priority from, and that cover exclusively subject matter that is entitled
to priority to, any patent or patent application included in clause (i) above
(including any divisional, continuation, continuation-in-part, reissue,
reexamination, or extension) with a priority date that is on or before the
Distribution Date; (iv) any foreign counterpart of any of the foregoing patents
and patent applications with a priority date that is on or before the
Distribution Date; and (v) any claim of any patent or patent application if the
subject matter of such claim is disclosed by one or more Varian Licensed
Invention Disclosures entered into the patent database maintained by Varian’s
legal department on or before the Distribution Date. For clarity, except as
provided in clauses (ii) through (v) above, Varian Licensed Patents shall not
include any patents or patent applications filed with any patent authority after
the Effective Time.

(ppp) “Varian Licensed Software” shall mean only the specific items of Software
set forth on Schedule D, in each case in the form in which such items exist as
of the Effective Time.

(qqq) “Varian Licensed Technology” shall mean any Technology (other than
Trademarks) Controlled by the Varian Group as of the Effective Time (after
giving effect to the Separation and Distribution), in each case in the form in
which such Technology exists as of the Effective Time; provided, however, that
Varian Licensed Technology shall not include any Accelerator Technology other
than the Varian Licensed Accelerator Technology.

(rrr) “Varian Shares” shall mean the common shares, par value $1.00 per share,
of Varian.

(sss) “Varian Deliverable Items” has the meaning set forth in Section 2.03(b).

ARTICLE II

GRANT OF LICENSE

Section 2.01 Grant of License.

(a) Subject to the terms and conditions of this Agreement, and subject to any
rights of Third Parties that may be in effect, effective as of the Effective
Time, Varex (and each other member of the Varex Group) hereby grants to Varian
(and each other member of the Varian Group) a nonexclusive, perpetual (except to
the extent terminated in accordance with the

 

-6-



--------------------------------------------------------------------------------

provisions of this Agreement), fully paid-up, worldwide, non-sublicensable
(except as set forth in Section 2.02), non-assignable (except as provided in
Section 10.04), royalty-free and irrevocable (except to the extent terminated in
accordance with the provisions of this Agreement) license or sublicense, as
applicable, under all of Varex’s (and such Varex Group member’s) right, title
and interest in and to the Varex Licensed IP, to use (including to reproduce,
distribute, perform, display and prepare Derivative Works based upon) the Varex
Licensed IP, solely for the purpose of Exploiting products and services in the
Varian Field.

(b) Subject to the terms and conditions of this Agreement, and subject to any
rights of Third Parties that may be in effect, effective as of the Effective
Time, Varian (and each other member of the Varian Group) hereby grants to Varex
(and each other member of the Varex Group) a nonexclusive, perpetual (except to
the extent terminated in accordance with the provisions of this Agreement),
fully paid-up, worldwide, non-sublicensable (except as set forth in
Section 2.02), non-assignable (except as provided in Section 10.04),
royalty-free and irrevocable (except to the extent terminated in accordance with
the provisions of this Agreement) license or sublicense, as applicable, under
all of Varian’s (and such Varian Group member’s) right, title and interest in
and to the Varian Licensed IP, to use (including to reproduce, distribute,
perform, display and prepare Derivative Works based upon) the Varian Licensed
IP, solely for the purpose of Exploiting products and services in the Varex
Field.

(c) Notwithstanding anything to the contrary herein, and except as permitted by
the Attila EULA or any other agreement between the Parties or any members of
their respective Groups, (i) Varian and the other members of its Group shall
have the right hereunder to use the source code to the Attila Program solely for
the purposes of (x) researching and developing Varian’s and its Group members’
own products and services in the Varian Field and (y) performing shielding
calculation services in the Varian Field for Third Parties (and, for clarity,
Varian and the other members of its Group shall not have the right hereunder to
sell or license any product or software-as-a-service consisting of or including
any source code or object code to the Attila Program, it being understood that
the performance by Varian or any member of its Group of shielding calculation
services in the Varian Field for Third Parties shall not be considered the sale
or license of any product or software-as-a-service for purposes of this clause
(i)), (ii) Varex and the other members of its Group shall not have the right
hereunder to sell or otherwise commercialize any product or service consisting
of, including or using the Varian Licensed Software other than products and
services in the Varex Field that use the Varian Licensed Software in conjunction
with, and solely in conjunction with, a flat panel detector sold by Varex or any
member of its Group and (iii) neither Licensee nor any member of its Group shall
sell, transfer, disclose or otherwise provide or make available to any Third
Party any source code that is included in Licensor’s Licensed IP or otherwise
delivered under Section 2.03 of this Agreement.

(d) Notwithstanding anything to the contrary in Section 2.01(b), the license
grant by Varian (and each other member of the Varian Group) to Varex (and each
other member of the Varex Group) with respect to the TrueBeam Computed
Tomography (CBCT) reconstruction software shall be subject to the payment terms
set forth on Schedule D hereto.

Section 2.02 Sublicensing . Licensee and its Group members shall have the right
to grant have-made rights and sublicenses under the licenses and sublicenses
granted to them

 

-7-



--------------------------------------------------------------------------------

hereunder solely to their contractors for the sole purpose of Exploiting
Licensee’s and its Group members’ own products and services in the Varex Field
or the Varian Field, as applicable (“Limited Sublicenses”); provided, however,
that (a) any such Limited Sublicense shall exclude the right to grant further
have-made rights or sublicenses, (b) any such Limited Sublicense shall be made
pursuant to a written agreement (i) that is consistent with, and subject and
subordinate to, the terms and conditions of this Agreement (including the
requirement in this Section 2.02 that such Limited Sublicense be for the sole
purpose of Exploiting Licensee’s and its Group members’ own products and
services in the Varex Field or the Varian Field, as applicable) and
(ii) pursuant to which the grantee agrees to be bound by any applicable terms or
conditions of this Agreement, including any restrictions on Licensee’s use of
Licensor’s Licensed IP and any confidentiality obligations of Licensee hereunder
(the “Applicable Terms”), and (c) Licensee shall remain responsible to Licensor
for the performance of Licensee’s obligations under this Agreement and shall be
responsible to Licensor for any failure of any such grantee to comply with the
Applicable Terms.

Section 2.03 Deliveries; Escrow.

(a) In connection with the Separation, subject to the license grant in
Section 2.01(a) of this Agreement, Varian shall have the right to retain
(i) each item of Varex Licensed Software and (ii) each of the items listed on
Schedule E (the “Varex Deliverable Items”), in each case ((i) and (ii)) in the
form, condition and format in which such Varex Licensed Software or Varex
Deliverable Item exists as of the Effective Time, and upon Varian’s request
(which request must be made no later than 180 days following the Distribution
Date), Varex shall provide to Varian a copy of any such Varex Licensed Software
or Varex Deliverable Item that is not in Varian’s possession as of the
Distribution Date.

(b) Subject to the license grant in Section 2.01(b) of this Agreement, no more
than 30 days following the Distribution Date, Varian shall provide to Varex
(i) each item of Varian Licensed Software and (ii) each of the items listed on
Schedule F (the “Varian Deliverable Items”), in each case ((i) and (ii)) in the
form, condition and format in which such Varian Licensed Software or Varian
Deliverable Item exists as of the Effective Time.

(c) If Licensee at any time reasonably believes that a patent issuing after
Effective Time contains any claim described in clause (v) of the definition of
Varian Licensed Patents (in the case of Varex as Licensee) or clause (v) of the
definition of Varex Licensed Patents (in the case of Varian as Licensee), then,
upon Licensee’s written request to Licensor identifying such patent, Licensor
shall inform Licensee of Licensor’s good faith belief as to whether or not any
claims of such patent are described in such clause and, if Licensor believes in
good faith that any claims of such patent are described in such clause, provide
Licensee with a list of such claims.

(d) Subject to Section 2.03(a), Section 2.03(b) and Section 2.03(c) above and
clauses (ii) and (iii) of Section 6.1(a) of the Separation and Distribution
Agreement, neither Licensor nor any other member of its Group shall have any
obligation under this Agreement or the Separation and Distribution Agreement to,
or use any efforts to, provide or make available, or cause to be provided or
made available, to Licensee or any member of Licensee’s Group any information or
materials related to Licensor’s Licensed IP.

 

-8-



--------------------------------------------------------------------------------

(e) On or promptly after the Distribution Date, if they have not done so
already, the Parties shall enter into the Attila EULA.

(f) After the Distribution Date, the Parties shall enter into a mutually
agreeable escrow arrangement, pursuant to which Varian will place the Acuros CTS
source code into escrow. The material terms of the escrow agreement will be set
forth on Schedule G.

(g) Nothing in this Section 2.03 shall transfer ownership of any Assets or
otherwise affect or change the ownership of Assets set forth in the Separation
and Distribution Agreement. Without limiting the foregoing, (i) Section 2.03(a)
shall not cause any of the Varex Licensed Software or Varex Deliverable Items to
be Parent Assets under Section 2.2(b)(i) of the Separation and Distribution
Agreement and (ii) Section 2.03(b) shall not cause any of the Varian Licensed
Software or Varian Deliverable Items to be Varex Assets under Section 2.2(a)(iv)
of the Separation and Distribution Agreement.

Section 2.04 Destruction.

(a) In connection with the Separation (and in any event within 14 business days
after the Distribution Date), Varex shall (i) use its reasonable best efforts to
identify any documents or materials, including any drawings, subdrawings and
content related thereto in the possession or under the control of Varex or any
member of its Group, in each case in any form whatsoever (including all copies
thereof and all notes, extracts or summaries based thereon), that in any way
contain, disclose or describe any Accelerator Technology other than (1) the
Varian Licensed Accelerator Technology or (2) any Accelerator Technology that is
a Varex Asset (“Excluded Accelerator Technology Materials”) and (ii) either
deliver to Varian or destroy (1) any Excluded Accelerator Technology Materials
set forth on Schedule C and (2) any other Excluded Accelerator Technology
Materials identified pursuant to clause (i) above (and, notwithstanding anything
to the contrary in the Separation and Distribution Agreement, neither Varex nor
any member of its Group shall retain any electronic back-up versions of any such
Excluded Accelerator Technology Materials on any computer system backup tapes,
disks or other backup storage devices or in any other manner). Promptly
following the completion of such delivery and destruction, Varex shall deliver
to Varian written confirmation of compliance with its obligations under this
Section 2.04(a), which confirmation shall be signed by an authorized
representative of Varex.

(b) Without limiting Varex’s obligations under Section 2.04(a), if at any time
after the Distribution Date Varex or any member of its Group becomes aware of,
or Varian notifies Varex of, any Excluded Accelerator Technology Materials that
were not delivered to Varian or destroyed pursuant to Section 2.04(a), then
Varex shall promptly (i) deliver to Varian or destroy such Excluded Accelerator
Technology Materials (and, notwithstanding anything to the contrary in the
Separation and Distribution Agreement, neither Varex nor any member of its Group
shall retain any electronic back-up versions of such Excluded Accelerator
Technology Materials on any computer system backup tapes, disks or other backup
storage devices or in any other manner) and (ii) deliver to Varian written
confirmation of compliance with its obligations under this Section 2.04(b) with
respect to such Excluded Accelerator Technology Materials, which confirmation
shall be signed by an authorized representative of Varex.

 

-9-



--------------------------------------------------------------------------------

(c) Without limiting Varex’s obligations under Section 2.04(a) and
Section 2.04(b), if Varex in good faith identifies any Accelerator Technology
that is not set forth on Schedule B but that Varex reasonably believes was
intended by the Parties to be included in the Varian Licensed Accelerator
Technology, Varex may, by written notice to Varian, request that Varian grant
Varex a license to such Accelerator Technology, and Varian shall consider any
such request in good faith (provided, for clarity, that nothing in this
Section 2.04(c) shall be construed to require Varian to grant any such license).

(d) For a period of four (4) years after the Distribution Date, Varian shall
have the right to cause a Third Party auditor selected by Varian and reasonably
acceptable to Varex, upon reasonable notice, during regular business hours and
under customary obligations of confidence to Varex, to audit the records and
databases of Varex and the other members of its Group to confirm that Varex has
complied with its obligations under Section 2.04(a) and Section 2.04(b) and to
identify any Excluded Accelerator Technology Materials that have not otherwise
been delivered to Varian or destroyed. Varex and the other members of its Group
shall reasonably cooperate with any such audit, including by making their
personnel reasonably available to provide information and assistance reasonably
required by the Third Party auditor. Upon completion of any such audit, the
Third Party auditor shall prepare and deliver to the Parties a report
(i) stating whether the audit identified any Excluded Accelerator Technology
Materials that have not otherwise been delivered to Varian or destroyed and
(ii) if the audit identified any such Excluded Accelerator Technology Materials,
a description thereof. Except as provided in the preceding sentence, the Third
Party auditor shall not provide Varian with any information regarding the
audited records and databases. Without limiting Varex’s obligations under
Section 2.04(a) or Section 2.04(b), if the audit identifies any Excluded
Accelerator Technology Materials that have not otherwise been delivered to
Varian or destroyed, then Varex shall promptly (x) deliver to Varian or destroy
such Excluded Accelerator Technology Materials (and, notwithstanding anything to
the contrary in the Separation and Distribution Agreement, neither Varex nor any
member of its Group shall retain any electronic back-up versions of such
Excluded Accelerator Technology Materials on any computer system backup tapes,
disks or other backup storage devices or in any other manner) and (y) deliver to
Varian written confirmation of compliance with its obligations under this
sentence with respect to such Excluded Accelerator Technology Materials, which
confirmation shall be signed by an authorized representative of Varex. Varian
shall pay the costs of the Third Party auditor, unless the audit identifies any
breach of Varex’s obligations under Section 2.04(a) or Section 2.04(b), in which
case (without limiting any other rights or remedies that may be available to
Varian) Varex shall pay the costs of the Third Party auditor.

Section 2.05 Improvements. Licensee and the other members of its Group shall
have the right to make Improvements to Licensor’s Licensed IP. As between the
Parties, Licensee and the other members of its Group shall own all right, title
and interest in and to any Improvements to Licensor’s Licensed IP made by or on
behalf of Licensee or any member of its Group after the Effective Time;
provided, however, that nothing in this Section 2.05 is intended or shall be
construed to grant to Licensee or any member of its Group any rights to
Licensor’s Licensed IP in addition to those otherwise granted to them under this
Agreement.

Section 2.06 Retained Rights. As between the Parties, subject to the rights,
licenses and sublicenses granted to Licensee and the other members of its Group
hereunder,

 

-10-



--------------------------------------------------------------------------------

Licensor and the other members of its Group are and shall be the sole and
exclusive owners of Licensor’s Licensed IP. Except as expressly provided herein,
Licensor and the other members of its Group grant no rights, licenses or
sublicenses to Licensee or any member of its Group hereunder. Without limiting
the foregoing, except to the extent authorized pursuant to any other written
agreement between the Parties or any members of their Groups, neither Licensee
nor any member of its Group shall (a) use any of Licensor’s Licensed IP in any
manner that exceeds the scope of the licenses and sublicenses granted to
Licensee and the other members of its Group hereunder or (b) use in any manner
any Software or Technology owned or controlled by Licensor or any member of its
Group other than Licensor’s Licensed IP.

ARTICLE III

COVENANTS

Section 3.01 No Challenge to Title. Neither Licensee nor any member of its Group
shall do, or license, authorize or otherwise enable or assist any Third Party to
do, any of the following: (a) represent to any Person in any manner that it owns
or has any ownership rights in or to any of Licensor’s Licensed IP; (b) apply
for any federal, state, national or supranational registration of any of
Licensor’s Licensed IP; or (c) impair, dispute or in any way contest or
challenge the validity or enforceability of any of Licensor’s Licensed IP or any
right, title or interest of Licensor or any member of its Group therein or
thereto.

Section 3.02 No Conflicting Grants. Neither Licensor nor any member of its Group
shall grant any right, license or sublicense to any Third Party that would
conflict with any license or sublicense granted to Licensee or any member of its
Group hereunder; provided, however, that this Section 3.02 is not intended and
shall not be construed to restrict Licensor or any member of its Group from
licensing, assigning or otherwise transferring Licensor’s Licensed IP or any of
its rights therein to any Person, or using Licensor’s Licensed IP for any
purpose, in each case subject to the licenses and sublicenses granted hereunder.

Section 3.03 Confidentiality. Without limiting any other rights or obligations
of the Parties under the Separation and Distribution Agreement or any other
Ancillary Agreement:

(a) Any information or materials relating to the Licensed IP of a Party (the
“Disclosing Party”) that is disclosed or provided by the Disclosing Party or any
member of its Group or their respective Representatives to the other Party (the
“Receiving Party”) or any member of the Receiving Party’s Group or their
respective Representatives under or in connection with this Agreement, or is
otherwise is in the possession or under the control of the Receiving Party or
any member of the Receiving Party’s Group (such information and materials,
collectively, “IP Agreement Information”), shall be deemed confidential and
proprietary information concerning the Disclosing Party or a member of the
Disclosing Party’s Group or their respective businesses for purposes of
Section 6.9(a) of the Separation and Distribution Agreement;

(b) The Receiving Party’s use and disclosure of IP Agreement Information to the
extent reasonably required to exercise its rights (including pursuant to
Section 2.01) or perform its obligations under this Agreement shall be deemed a
purpose expressly permitted under this Agreement for purposes of Section 6.9(a)
of the Separation and Distribution Agreement;

 

-11-



--------------------------------------------------------------------------------

(c) The Receiving Party’s disclosure of IP Agreement Information to the extent
required to file, prosecute or maintain registrations or applications for
registration with respect to its intellectual property or to prosecute or defend
against litigation shall be deemed purposes expressly permitted under this
Agreement for purposes of Section 6.9(a) of the Separation and Distribution
Agreement; provided, however, that the Receiving Party shall use reasonable best
efforts to secure confidential treatment any IP Agreement Information disclosed
pursuant to this clause (c); and

(d) The Receiving Party’s disclosure of IP Agreement Information in
communications with bona fide existing or prospective acquirers, merger
partners, lenders, investors, licensees, sublicensees or collaborators, in each
case solely on a need to know basis and under confidentiality restrictions
substantially equivalent to those applicable to the Receiving Party under this
Agreement and the Separation and Distribution Agreement, shall be deemed a
purpose expressly permitted under this Agreement for purposes of Section 6.9(a)
of the Separation and Distribution Agreement; provided, however, that the
Receiving Party shall be responsible to the Disclosing Party for any violation
of such confidentiality restrictions by any Person receiving IP Agreement
Information under this clause (d).

For clarity, nothing in this Section 3.03 is intended or shall be construed to
permit Licensee or any member of its Group to sell, transfer, disclose or
otherwise provide or make available to any Third Party any source code that is
included in Licensor’s Licensed IP or otherwise delivered under Section 2.03 of
this Agreement.

ARTICLE IV

PROSECUTION, MAINTENANCE, ENFORCEMENT AND DEFENSE

Section 4.01 Prosecution and Maintenance. As between the Parties, Licensor shall
have the sole right, but not any obligation, to prepare, file, prosecute and
maintain any registrations or applications for registration with respect to
Licensor’s Licensed IP and to take any actions in connection with any
proceedings related to such registrations or applications for registration, in
each case, at Licensor’s sole cost and expense; provided, however, that if
reasonably requested by Licensor, Licensee and the other members of its Group
shall reasonably cooperate with Licensor in connection with any such activities,
at Licensor’s cost and expense. For clarity, Licensor (or any member of its
Group) may at any time discontinue maintenance of or otherwise abandon any
registrations or applications for registration with respect to Licensor’s
Licensed IP, without any obligation whatsoever to Licensee or any member of its
Group.

Section 4.02 Enforcement and Defense.

(a) Licensee shall advise Licensor reasonably promptly if (and in no event later
than 10 business days after) Licensee or any member of its Group becomes aware
of any unauthorized Third-Party use of Licensor’s Licensed IP. Neither Licensee
nor any member of its Group shall take any steps to contact any Third Party with
respect to any such unauthorized use.

(b) As between the Parties, Licensor shall have the sole right, but not any
obligation, to determine whether and in what manner to respond to any
unauthorized Third-Party use of Licensor’s Licensed IP and shall be exclusively
entitled to any remedies, including monetary damages, related thereto or
resulting therefrom. As between the Parties, Licensor shall

 

-12-



--------------------------------------------------------------------------------

have the sole right, but not any obligation, to defend and control the defense
of the validity and enforceability of Licensor’s Licensed IP. If reasonably
requested by Licensor, Licensee and the other members of its Group shall
reasonably cooperate with Licensor in connection with any such activities, at
Licensor’s cost and expense.

Section 4.03 Third Party Actions. Licensee shall advise Licensor promptly if
Licensee or any member of its Group becomes aware of any allegations, claims or
demands (actual or threatened) that any use of Licensor’s Licensed IP by
Licensee or any member of its Group infringes any rights of any Third Party.
Neither Licensee nor any member of its Group shall enter into any settlement,
admit any liability or consent to any judgment that would adversely affect the
rights or interest of Licensor or any member of its Group with respect to
Licensor’s Licensed IP without the prior written consent of Licensor. Licensor
shall have the right to employ separate counsel and participate in the defense
of any such action, at Licensor’s own cost and expense.

ARTICLE V

BANKRUPTCY

The rights and licenses granted under this Agreement are intended and shall be
deemed to be a license of “intellectual property” within the meaning of
Section 365(n) of the United States Bankruptcy Code (and any analogous provision
of applicable Law outside the United States). If Section 365(n) of the United
States Bankruptcy Code (or any analogous provision of applicable Law outside the
United States) is applicable and the trustee or debtor-in-possession has
rejected this Agreement and Licensee (or any other member of its Group) has
elected pursuant to Section 365(n) of the United States Bankruptcy Code (or any
analogous provision of applicable Law outside the United States) to retain its
rights hereunder, then upon the written request of Licensee, the trustee or
debtor-in-possession shall provide to Licensee a complete duplicate of (or
complete access to, as appropriate) any such intellectual property (including
embodiments thereof) held or controlled by the trustee or debtor-in-possession.

ARTICLE VI

TERMINATION

Section 6.01 Termination for Material Breach.

(a) Licensor may terminate this Agreement with respect to any item of Licensor’s
Licensed IP in the event of a material breach of this Agreement by Licensee or
any member its Group with respect to such item, if such breach is not cured
within 30 days following Licensee’s receipt of written notice of such breach
from Licensor.

(b) Varian may terminate this Agreement with respect to the Varian Licensed
Accelerator Technology in the event of a material breach of this Agreement by
Varex or any member of its Group with respect to the Accelerator Technology, if
such breach is not cured within 30 days following Varex’s receipt of written
notice of such breach from Varian.

(c) Varex may terminate this Agreement with respect to the license of the Attila
Program in the event of a material breach of this Agreement by Varian or any
member of its Group with respect to the Attila Program (and, for clarity, Varian
and the other members of its

 

-13-



--------------------------------------------------------------------------------

Group will be deemed to have committed such a material breach if they sell or
license any product or software-as-a-service consisting of or including any
source code or object code to the Attila Program, except as permitted by the
Attila EULA or any other agreement between the Parties or any members of their
respective Groups, it being understood that the performance by Varian or any
member of its Group of shielding calculation services in the Varian Field for
Third Parties shall not be considered the sale or license of any product or
software-as-a-service for purposes of this sentence), if such breach is not
cured within 30 days following Varian’s receipt of written notice of such breach
from Varex.

Section 6.02 Termination Upon Bankruptcy. Licensor may terminate this Agreement
with respect to all of Licensor’s Licensed IP by written notice to Licensee in
the event of: (a) Licensee’s making a general assignment for the benefit of its
creditors or filing a voluntary petition under any bankruptcy or insolvency law,
under the reorganization or arrangement provisions of the United States
Bankruptcy Code, or under the provisions of any law of like import; or (b) the
filing of an involuntary petition against Licensee under any bankruptcy or
insolvency law, under the reorganization or arrangement provisions of the United
States Bankruptcy Code, or under any law of like import, which petition remains
un-dismissed or un-stayed for a period of sixty (60) days; or (c) the
appointment of a trustee or receiver for Licensee or its property.

Section 6.03 Termination by Licensee. Licensee may terminate this Agreement with
respect to any item of Licensor’s Licensed IP upon written notice of such
termination to Licensor.

Section 6.04 Effect of Termination; Survival. Upon termination of this Agreement
with respect to any item of Licensor’s Licensed IP, (a) any license or
sublicense granted to Licensee or any member of its Group under Section 2.01
with respect to such item shall terminate, (b) any rights of Licensee or any
member of its Group under Section 2.02 to grant Limited Sublicenses with respect
to such item shall terminate (and any Limited Sublicenses with respect to such
item previously granted by Licensee or any member of its Group under
Section 2.02 shall automatically terminate), (c) any obligations of Licensor
under Section 2.03(c) with respect to such item shall terminate, (d) any rights
of Licensee or any member of its Group under Section 2.05 to make Improvements
to such item shall terminate, (e) neither Licensor nor any member of its Group
shall have any further restrictions under Section 3.02 with respect to such
item, (f) Licensee’s obligation under the first sentence of Section 4.02(a) with
respect to such item shall terminate, and (g) subject to clauses (a) through
(e) above, all other rights and obligations of the Parties under this Agreement
shall survive and remain in full force and effect. No termination of this
Agreement shall affect any rights or obligations that may have accrued prior to
such termination or limit any rights or remedies that may otherwise be available
to a Party at law or in equity.

ARTICLE VII GROUP MEMBERS

Each Party shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth herein to be performed by
any other member of such Party’s Group.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VIII

DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

Section 8.01 Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, (A) ALL LICENSED IP IS LICENSED, SUBLICENSED AND
FURNISHED HEREUNDER “AS IS,” WITHOUT ANY SUPPORT, ASSISTANCE, MAINTENANCE OR
WARRANTIES OF ANY KIND WHATSOEVER, (B) LICENSEE AND THE OTHER MEMBERS OF ITS
GROUP ASSUME TOTAL RESPONSIBILITY AND RISK FOR ITS AND THEIR USE OF ANY OF
LICENSOR’S LICENSED IP AND (C) NEITHER LICENSOR NOR ANY OTHER MEMBER OF ITS
GROUP MAKES (AND LICENSOR AND THE OTHER MEMBERS OF ITS GROUP HEREBY EXPRESSLY
DISCLAIM) ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND WHATSOEVER WITH RESPECT
TO LICENSOR’S LICENSED IP, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF TITLE OR NON-INFRINGEMENT, OR
ANY WARRANTY THAT LICENSOR’S LICENSED IP IS “ERROR FREE.”

Section 8.02 Exclusion of Certain Damages. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY, REMOTE,
SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER
PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, AND EACH PARTY
HEREBY WAIVES ON BEHALF OF ITSELF, EACH OTHER MEMBER OF ITS GROUP AND ITS AND
THEIR REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING EXCLUSION SHALL NOT
APPLY IN RESPECT OF ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH (A) ANY
BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO IP AGREEMENT
INFORMATION, (B) ANY BREACH BY VAREX OR ANY MEMBER OF ITS GROUP OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO ACCELERATOR TECHNOLOGY, (C) ANY
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR FRAUD OF OR BY A PARTY, OR (D) ANY
CLAIMS FOR INDEMNIFICATION IN RESPECT OF THIRD-PARTY CLAIMS UNDER ARTICLE IX.

ARTICLE IX

INDEMNIFICATION

Section 9.01 Indemnification. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement or any other Ancillary Agreement, to the fullest extent permitted by
Law, Licensee shall (and shall cause the other members of its Group to)
indemnify, defend and hold harmless Licensor, each of the other members of
Licensor’s Group and each of their respective past, present and future
directors, officers, employees and agents, in each case in their respective
capacities as such, and each of the heirs, executors, successors and assigns of
any of the foregoing (collectively, the “Licensor Indemnitees”), from and
against any and all Liabilities of the Licensor Indemnitees in connection with
any suit, investigation, claim or demand of any Third Party to the extent
relating to, arising out of or resulting from (i) any breach of this Agreement
by Licensee or any member

 

-15-



--------------------------------------------------------------------------------

of its Group, (ii) any use by Licensee or any member of its Group of Licensor’s
Licensed IP or (iii) any gross negligence or willful misconduct of Licensee or
any member of its Group, or any of their directors, officers, employees or
agents, in connection with this Agreement.

Section 9.02 Indemnification Procedures. The applicable procedures for
indemnification set forth in Sections 4.5, 4.6 and 4.7 of the Separation and
Distribution Agreement shall govern claims for indemnification under this
Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments, that the other Party may
reasonably request in order to effect the intent and purpose of this Agreement
and the transactions contemplated hereby.

Section 10.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement, the Separation and Distribution Agreement and the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein. The Separation and
Distribution Agreement and the Ancillary Agreements, including this Agreement,
together govern the arrangements in connection with the Separation and
Distribution and would not have been entered independently.

(c) Varian represents on behalf of itself and each other member of the Varian
Group and Varex represents on behalf of itself and each other member of the
Varex Group, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(d) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly

 

-16-



--------------------------------------------------------------------------------

adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it will not assert that
any such signature or delivery is not adequate to bind such Party to the same
extent as if it were signed manually and delivered in person and agrees that, at
the reasonable request of the other Party at any time, it will as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier.

Section 10.03 Governing Law. This Agreement (and any Dispute arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of laws principles of the State of
Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

Section 10.04 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required (a) (i) for the assignment of all of a Party’s rights and obligations
under this Agreement in connection with a change of control of such Party, or a
sale of all or substantially all of the assets of such Party, or (ii) for the
assignment of certain rights and obligations of a Party under this Agreement
that relate to any business segment of such Party in connection with a sale of
such business segment, or of all or substantially all of the assets of such
business segment, in either case ((i) or (ii)) so long as the resulting,
surviving or transferee Person is not a competitor of the non-assigning Party,
assumes the applicable rights and obligations by operation of Law or pursuant to
a written agreement for the benefit of the non-assigning Party and exercises any
assigned license or sublicense rights only in connection with the assets
acquired from the assigning Party in such transaction, or (b) for the assignment
of Licensor’s rights and obligations under this Agreement with respect to any
item of Licensor’s Licensed IP in connection with a sale or other transfer of
such item or Licensor’s (or its applicable Group member’s) rights therein, so
long as the assignee’s rights in such item remain subject to the licenses and
sublicenses granted to Licensee and the other members of its group hereunder.

Section 10.05 Third-Party Beneficiaries. Except as provided in ARTICLE IX with
respect to the Licensor Indemnitees in their capacities as such and to the
extent that a Party’s rights and licenses under this Agreement extend to other
members of its Group, (a) the provisions of this Agreement are solely for the
benefit of the Parties and are not intended to confer upon any other Person
except the Parties any rights or remedies hereunder and (b) there are no other
third-party beneficiaries of this Agreement and this Agreement shall not provide
any other Person with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 10.06 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by facsimile with receipt
confirmed to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 10.06):

 

If to Varian, to: Varian Medical Systems, Inc. 3100 Hansen Way Palo Alto,
California 94304 Attention:   General Counsel Facsimile:   (650) 424-5988 with a
copy to: Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York
10019 Attention:   David C. Karp   Ronald C. Chen Facsimile:   (212) 403-2000
and a copy to: Osborn McDerby LLP 333 Bush Street, 21st Floor San Francisco,
California 94104 Attention:   Stephen Osborn Facsimile:   (415) 237-6714 If to
Varex, to: Varex Imaging Corporation 1678 S. Pioneer Road Salt Lake City, Utah
84104 Attention:   General Counsel Facsimile:   (801) 978-5772

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:

  David C. Karp   Ronald C. Chen

Facsimile:

  (212) 403-2000

 

-18-



--------------------------------------------------------------------------------

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 10.07 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 10.08 Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder or thereunder so long as and to the extent to
which any delay or failure in the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement and the Ancillary Agreements, as applicable, as soon as
reasonably practicable.

Section 10.09 No Set-Off. Except as expressly set forth in the Separation and
Distribution Agreement or any Ancillary Agreement or as otherwise mutually
agreed to in writing by the Parties, neither Party nor any member of such
Party’s Group shall have any right of set-off or other similar rights with
respect to (a) any amounts received pursuant to this Agreement or the Separation
and Distribution Agreement or any Ancillary Agreement; or (b) any other amounts
claimed to be owed to the other Party or any member of its Group arising out of
this Agreement or the Separation and Distribution Agreement or any Ancillary
Agreement.

Section 10.10 Expenses. Except as otherwise expressly set forth in this
Agreement or the Separation and Distribution Agreement, or as otherwise agreed
to in writing by the Parties, all fees, costs and expenses incurred in
connection with the preparation, execution, delivery and implementation of this
Agreement will be borne by the Party or its applicable Subsidiary incurring such
fees, costs or expenses.

Section 10.11 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 10.12 Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party.

 

-19-



--------------------------------------------------------------------------------

No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof prejudice any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 10.13 Dispute Resolution. In the event of any controversy, dispute or
claim (a “Dispute”) arising out of or relating to any Party’s rights or
obligations under this Agreement (whether arising in contract, tort or
otherwise) (including the interpretation or validity of this Agreement), such
Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.

Section 10.14 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or is to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties.

Section 10.15 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 10.16 Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto) and not to any particular
provision of this Agreement; (c) Article, Section, Exhibit, Annex and Schedule
references are to the Articles, Sections, Exhibits, Annexes and Schedules to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references to “business day” shall mean any day other than a Saturday,
a Sunday or a day on which banking institutions are generally authorized or
required by law to close in the United States or New York, New York;
(i) references herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter, unless otherwise specified; (j) references in this
Agreement to “Licensor’s Licensed IP” or “Licensed IP of a Party” shall be
interpreted to refer to the Varex Licensed IP or the Varian Licensed IP, as
applicable; and (h) unless expressly stated to the contrary in this Agreement,
all references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to January 27,
2017.

 

-20-



--------------------------------------------------------------------------------

Section 10.17 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

VARIAN MEDICAL SYSTEMS, INC. By:  

/s/ John W. Kuo

Name:   John W. Kuo Title:  

Senior Vice President,

General Counsel and Corporate Secretary

VAREX IMAGING CORPORATION By:  

/s/ Kimberley E. Honeysett

Name:   Kimberley E. Honeysett Title:  

Senior Vice President,

General Counsel and Corporate Secretary